DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 4/27/22.   Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                       Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claims 37 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (9,434,410). 	Regarding claim 37, Lee discloses an apparatus comprising a housing 10, 12 (See Fig. 2), stator(s) 20a, 20b disposed in the housing, and a rotor 30 disposed in the stator, wherein the stator includes a body 22 and a stator tooth 24 coupled to the body, wherein the housing includes a contact member 50 that corresponds to a bottom surface of the stator tooth and is integrally formed with the stators and is supported by the housing, and wherein the contact member is formed of a non-magnetic metal (See Col. 4, lines 7 - 54 and Col. 5, lines 4 - 45). 	Regarding claim 38, the contact member is formed in an arc shape in a circumferential direction (See Fig. 4).5. 	Claim 42 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR20090097378, hereinafter Kim). 	Regarding claim 42, Kim discloses an apparatus comprising a housing 255 (See Figs. 2 and 4), a stator 230 disposed in the housing, a rotor 220 disposed in the stator, a sensing portion 240 configured to measure a magnetic field generated between the rotor and the stator, an input shaft 180 coupled to the stator, and a first gear 420 disposed outside the input shaft, wherein the input shaft is disposed in an opening of the housing and comes in contact with the first gear, and wherein a portion of an outer circumferential surface of the input shaft comes in contact with an inner circumferential surface of the opening of the housing since the input shaft is inserted in the opening at the top portion of the housing (See Fig. 4, See Pg. 2, lines 19 – 34, Pg. 4, lines 39 – 52 and Pg. 5, lines 1 - 18).
                                              Allowable Subject Matter
6. 	Claims 30 – 36, 39 – 41 and 43 – 49 are allowed.
7. 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the housing includes a first surface that corresponds to a bottom surface of the stator tooth, and wherein the first surface includes a curved surface that protrudes toward the stator tooth” in combination with the other limitations presented in claim 30. 
Response to Arguments
8. 	Applicant's arguments, on Pg. 12, lines 1 – 4, Pg. 13, lines 1 – 11 and Pg. 15, lines 1 – 10, filed 4/27/22 have been fully considered but they are not persuasive.  	In response to applicant’s arguments that the references do not disclose a housing that includes a contact member that corresponds to a bottom surface of the stator tooth, wherein the contact member is formed of a non-magnetic material and a shaft coupled to the stator; and a first gear disposed outside the shaft, wherein the shaft is disposed in an opening of the housing, wherein the shaft comes in contact with the first gear, and wherein a portion of an outer circumferential surface of the shaft comes in contact with an inner circumferential surface of the opening of the housing it is the Examiner’s position that Lee discloses a housing that includes a contact member that corresponds to a bottom surface of the stator tooth, wherein the contact member is formed of a non-magnetic material and a shaft coupled to the stator since the contact member 50 corresponds to a bottom surface of the stator tooth and is integrally formed with the stators and  supported by the housing, and wherein the contact member is formed of a non-magnetic metal (See Col. 4, lines 7 - 54 and Col. 5, lines 4 - 45) and in Kim, the input shaft 180 is coupled to the stator, and the first gear 420 is disposed outside the input shaft, wherein the input shaft is disposed in an opening of the housing and comes in contact with the first gear, and wherein a portion of an outer circumferential surface of the input shaft comes in contact with an inner circumferential surface of the opening of the housing since the input shaft is inserted in the opening at the top portion of the housing (See Fig. 4, See Pg. 2, lines 19 – 34, Pg. 4, lines 39 – 52 and Pg. 5, lines 1 - 18), thus the references still stand.                                                     Conclusion
9. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Kim (KR20200050765) discloses an apparatus for sensing.10. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        7/29/22